On the court’s own motion the decision of this court handed down January 17, 1944 [ante, p. 823], is amended to read as follows: By separate notices of appeal, appellants, (1) executor of the last will and testament of Gail Borden, deceased, and (2) a special guardian, appeal from so much of a decree of the Surrogate’s Court of Westchester County settling the intermediate account of the executor as allows the claims of the respondents Occidental College and Walter Brodhead with incidental costs, disbursements and legal fees, declares the respondent Brodhead to have been an employee of testator prior to his death and overrules the first objection of respondent Brodhead to the account and dismisses the same without prejudice to renewal. Decree, insofar as it affects the claim of respondent Occidental College, and insofar as appéaled from, is unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. No opinion. Upon the argument it was stated that respondent Walter Brodhead had died after the *831decree was antered and that no representative of his estate has been appointed. The appeal, therefore, insofar as it affects his claim is not decided, but will be held in abeyance awaiting the substitution of a representative of his estate. Present — Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ. [See post, pp. 878, 905, 960.]